Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an amendment filed on 4/20/2022.  Claims 1-20 are pending in this application, wherein claims 1, 3, 6-7, 10-11, 13, 16-17, and 20 are amended.
Response
3.	The examiner respectfully presents new grounds of rejection due to applicant ‘s amendment on 4/20/2022; previous ground for art rejections of pending claims are withdrawn; therefore, applicant’s arguments are moot.
Note: “for improving comfort” is merely an intent of use – not a claimed limitation.
Double Patenting
4.	On 4/20/22, applicant requests that this Double Patenting rejection be held in abeyance until a determination of allowable subject matter is found; therefore, currently 
5.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.    A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
7.    The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
8.    Original claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 1 is clearly having similar limitations with claim 1 of US Pat. 10821969.
9.    Original claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 2 is clearly having similar limitations with claim 6 of US Pat. 10821969.
10.    Original claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 3 is clearly having similar limitations with claim 7 of US Pat. 10821969.
11.    Original claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 6 is clearly having similar limitations with claim 1 of US Pat. 10821969.
12.    Original claims 7, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 7/17 is clearly having similar limitations with claim 3 of US Pat. 10821969.
13.    Original claims 8, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 8/16 is clearly having similar limitations with claim 5 of US Pat. 10821969.
14.    Original claims 9, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 9/19 is clearly having similar limitations with claim 9 of US Pat. 10821969.
15.    Original claims 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 10/20 is clearly having similar limitations with claim 14 of US Pat. 10821969.
16.    Original claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Pat. 10821969 by Pan et al. (same assignee). Although the claim at issue are not expressly identical, it is not patentably distinct from each other because these claimed inventions are directed to using the same structure for the same claimed purpose. 
17.    Original claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 12 is clearly having similar limitations with claim 16 of US Pat. 10821969.
18.    Original claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 13 is clearly having similar limitations with claim 17 of US Pat. 10821969.
19.    Original claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 16 is clearly having similar limitations with claim 11 of US Pat. 10821969.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Worrel et al., (US Pub. 20150120149 A1) (hereinafter: “Worrel”) in view of Bertollini et al. (US Pub. 20190344783 A1) (hereinafter: “Bertollini”).
A. Per independent claims 1, and 11: Worrel teaches a vehicle configured to improve ride comfort for users within the vehicle during operation of the vehicle, comprising:
a set of sensors (i.e., to “obtain data”, see Worrel, para. [0009], [0023], Fig. 2 ref. 215, 220) configured to generate output signals, wherein the output signals convey current operational information regarding the vehicle; and
 one or more hardware processors (inherent to process indicated flowchart, see Worrel, claim 1, para. [0043], Fig. 2 refs. 250, 255, 260, 265) configured by machine-readable instructions to:
determine the current operational information regarding the vehicle, wherein the determination is based on the output signals see Worrel
determine a current set of forces operating on one or more of the vehicle(e.g., changing a vehicle’s speed limit, (see Worrel para. [0009], [0020], [0022]), is based on one or more of a lateral acceleration (see Worrel para [0010]).
Worrel suggests about a subset of future state that a vehicle predict (i.e., ”to detect other vehicles or objects, and/or to detect road conditions, such as curves, potholes, dips, bumps, changes in grade, etc. In addition, data collectors 110 may include sensors internal to the vehicle 101, such as accelerometers, temperature sensors, motion detectors, etc. to detect motion or other conditions of the vehicle 101.” Wherein “a state”  is “road condition”, and “a subset” is “bumps” see Worrell, para. [0009]).
Worrel does not clearly elaborate about a comfort level; however, since improving a comfort level could be broadly interpreted as automatically making better a ride feeling of a vehicle occupant (i.e., a vehicle reacting on a specific riding environment, Bertollini suggests that claimed idea (see Bertollini, claim 18);
compare a characteristic of the current set of forces to a comfort threshold level (i.e., a comparison step is suggested, see Worrel para. [0011] and Bertollini suggests about adjusting/modifying mechanical/electrical conditions of a car to improve an occupant comfort level as a desirable level by using a “ride comfort processor” see Bertollini, para. [0016], [0019]); and
 responsive to the characteristic breaching the comfort threshold level, effectuate a modification in the operation of the vehicle (see Bertollini, para. [0025]),
Applicant also claims “determination  a subset of the potential future vehicle states is based on the individual sets of forces”
Worrel does not relate a subset of a state to a corresponding force.
	However, Bertollini suggests that each applied force corresponding to a specific condition: e.g., using different forces for driving on a mou
	The examiner recognizes that cited art are directed to vehicles; therefore, “continue the operation of the vehicle such that the vehicle maintains the operation of the vehicle within the subset of the potential future vehicle states.”  requires steps that must be followed by a vehicle of Worrel (an available ability of a vehicle to continue operation after executing an actuator, see Worrel, FIG. 2: a flowchart comprising steps to follow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Worrel., with Bertollini to disclose that a specific applied force corresponding to a specific condition the comfort threshold level indicates an improve level of comfort for occupant(s) within the vehicle”, and “…such that a subsequent change in the characteristic that corresponds to the modification reduces and/or remedies the breach of the comfort threshold level” because both applicant and Worrel in view of Bertollini are working in the same field of endeavor to improve a vehicle user’s comfortable level while operating that vehicle.
B. Per dependent claims 4, and 14: Worrel implies a change of state from unstable condition to a stable condition; this is a motivation of Worrel’s invention (i.e., a vehicle 101 makes a prediction to reflect conditions on a road ahead in order to reduce a motion sickness, see Worrel, para. [0023]).
2s 2, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Worrel and Bertollini in view of Pandita’s NPL.
	The rationales and reference
Worrel and Bertollini do not disclose that a prediction of the potential future vehicle states is within a maximum prediction period of less than 5 seconds.
However, Pandita suggests to make a prediction within 5 seconds
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Worrel and Bertollini, with Pandita to make a prediction in a short time for a driver having enough time to prepare in advance against an uncomfortable situation.
22.	Claims 5, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Worrel.
	The rationales and reference for a rejection of claim 1 are incorporated.
Worrel does not expressly disclose that a subset of the potential future vehicle states are limited based on the individual sets of forces exceeding one or more comfort threshold levels.
However, Bos suggests about using an indicator 7 to avoid a motion-sickness for a person in a vehicle to make that person feel more comfortable (see Bos, Fig. 1, and col. 5 lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Worrel and Bertollini,with Bos to reduce uncomfortable levels (i.e., relating to a motion sickness)  of a vehicle’s occupant through prediction a potential sharp turn ahead.
Conclusion
23.	Claims 1-20 are rejected.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759is encouraged to use the USPTO Automated Interview Request (AIR) t http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662